Dismiss Writ and Opinion Filed October 18, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01339-CV

                           IN RE PERRY LEWIS SMART, Relator

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-12-56097-P

                             MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Lewis
                                   Opinion by Justice Bridges
        Before the Court is relator=s petition for writ of mandamus complaining about his arrest,

trial, and direct appeal. The facts and issues are well known to the parties, so we need not

recount them herein. This Court does not have jurisdiction over relator’s complaints. See TEX.

CODE CRIM. PROC. ANN. Art. 11.07 (West Supp. 2010); Board of Pardons & Paroles ex re.

Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig.

proceeding). Accordingly, we DISMISS relator=s petition for writ of mandamus for want of

jurisdiction.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
131339F.P05                                        JUSTICE